Citation Nr: 9924581	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Determination of initial rating for service-connected 
headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in October 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted service connection for headaches and 
assigned a noncompensable rating.  In November 1994, veteran 
entered notice of disagreement with the rating assigned; in 
December 1994, the RO issued a statement of the case; and in 
December 1994, the veteran entered a substantive appeal on a 
VA Form 9, thus perfecting an appeal of the decision to 
assign a noncompensable rating. 

In July 1998, the Board remanded the claim to obtain 
treatment records and for a VA neurological examination.  The 
treatment records were obtained but did not pertain to the 
veteran's claim for an increased rating of headaches, and the 
veteran failed to show for a scheduled January 1999 VA 
neurological examination.  In April 1999, the RO 
readjudicated the veteran's claim, assigned a 10 percent 
rating, and the case was then returned to the Board for 
further appellate review. 


FINDING OF FACT

The veteran has chronic post-traumatic headaches.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-
traumatic headaches, the initial rating assigned by the RO, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998). 

Diagnostic Code 8045 provides that brain diseases due to 
trauma will be rated, in part, as follows: purely 
neurological disabilities will be rated under the diagnostic 
codes specifically dealing with such disabilities; purely 
subjective complaints recognized as symptomatic of brain 
trauma, such as headaches, will be rated 10 percent and no 
more under Diagnostic Code 9304.  38 C.F.R. § 4.124a. 

Diagnostic Code 8100 provides that for migraine with 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
warranted; with characteristic prostrating attacks occurring 
on an average of once a month over the last several months, a 
30 percent rating is warranted; for migraine with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 50 percent 
rating is warranted.  38 C.F.R. § 4.124a (1998).

The Court recently held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this veteran's case, while 
the October 1994 rating decision granted service connection 
for headaches and assigned a noncompensable rating, effective 
from December 1993, a subsequent rating decision on appeal, 
in April 1999, increased the rating to 10 percent, and also 
assigned an effective date of December 1993, the date of 
claim.  As this is not the highest possible rating for this 
disability, "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In this veteran's case, service medical records show that he 
sustained blunt trauma to the head in an automobile accident 
in June 1980, which resulted in a displaced fracture of the 
anterior wall of the left frontal sinus.  A piece of metal 
was found imbedded in the same area of the left frontal 
sinus.  The veteran's complaints included headaches, which 
were classified as post-traumatic in origin.  He noted a 
history of headaches at the time of his service retirement 
examination  in June 1993.

During a VA neurological examination in August 1994, the 
veteran complained of headaches which occurred four times per 
week and lasted a few hours.  The headaches were described as 
bitemporal, severe, occasionally throbbing, neurovascular, 
with no sparkling or lights, and accompanied by photophobia.  
The veteran reported that he took Excedrin.  The diagnosis 
was chronic headaches, most likely tension type, with some 
vascular component.  The examiner recommended a CT scan or 
MRI. 

Pursuant to the Board's July 1998 remand, the RO scheduled 
the veteran for a VA neurological examination in January 
1999.  The veteran failed to report for that evaluation.  

The Board notes that the veteran's service-connected 
headaches were originally rated under Diagnostic Code 8100 by 
analogy, while in the April 1999 rating decision the RO 
changed the rating to one for post-traumatic headaches, and 
rated under Diagnostic Code 8045.  The Board finds that 
Diagnostic Code 8045 is the more appropriate rating for the 
veteran's service-connected headaches, given the veteran's 
history of an in-service head injury and the fact that his 
headaches have been diagnosed as post-traumatic in origin.  
The Board also finds that a 10 percent rating under 
Diagnostic Code 8045-9304 encompasses the veteran's 
subjectively reported chronic headaches.  Even if rated by 
analogy to migraine headaches, as there is no evidence of 
prostrating attacks, the evidence does not demonstrate that a 
higher rating under Diagnostic Code 8100 would be warranted.  
38 C.F.R. § 4.124a.

Ratings in excess of 10 percent are not assignable under 
Diagnostic Code 8045, in the absence of multi-infarct 
dementia associated with brain trauma.  That Code 
specifically prohibits a rating in excess of 10 percent 
("will be rated 10 percent and no more") for subjective 
complaints of post-traumatic chronic headaches.  Under these 
circumstances, the recommended CT scan or MRI study would be 
relevant in determining the appropriate rating for the 
veteran's headaches.  However, the Board notes that, as the 
veteran failed without good cause to appear for a scheduled 
January 1999 neurological examination, with additional 
requested testing of CAT scan and MRI.  As this is an appeal 
from an original compensation claim, the veteran's service-
connected post-traumatic headaches must be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (1998).  

There is no evidence of record of diagnosis of multi-infarct 
dementia associated with brain trauma.  Therefore, the Board 
finds that a 10 percent rating for the veteran's service-
connected post-traumatic headaches is the appropriate rating.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic 
Code 8045-9304.  

The evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from the 
December 1993 claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.  See Fenderson, 12 Vet. App. 119.  Accordingly, a 
10 percent rating is warranted effective from December 1993, 
the date of receipt of the veteran's claim. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of determination of an initial rating, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of this matter on 
that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).


ORDER

An initial rating in excess of 10 percent for the veteran's 
post-traumatic headaches is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

